UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 01-30775
                         Summary Calendar


                     GILMORE M. NECTOUX, JR.,

                                                Plaintiff-Appellant,

                              versus

                      PENNZOIL CO.; ET AL.,

                                                         Defendants,

               PENNZOIL CO.; PENNZOIL PRODUCTS CO.

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                            (98-CV-1717)
_________________________________________________________________
                         December 27, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*


     Claiming retaliation and race discrimination, in violation of

Title VII of the Civil Rights Act of 1964, Gilmore Nectoux contests

the summary judgment granted Defendants.    AFFIRMED.




                                I.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       Nectoux was employed by Pennzoil from March 1976 until his

termination in mid-1997.        Defendants maintain they terminated

Nectoux because, during a conversation with a co-worker, and in

violation of company policy:           Nectoux used racial epithets to

describe the person(s) he suspected had reported him to management

for use of profanity over a company radio; and, among other

threats, stated he would “get” the person who reported him, make

that person “pay”, and “nail [him] to the wall”.

       Nectoux sued for retaliation and discrimination, in violation

of    Title    VII;   discrimination,        in   violation     of     the   Age

Discrimination in Employment Act (ADEA); and discrimination, in

violation of the Americans with Disabilities Act (ADA). Based upon

a    very   comprehensive   opinion,       summary   judgment    was    granted

Defendants on all claims.     Nectous v. Pennzoil Co., No. 98-1717, at

22 (W.D. La. 6 June 2001).

                                   II.

       A summary judgment is reviewed de novo, applying the identical

standard used by the district court.          E.g., Stewart v. Murphy, 174
F.3d 530, 533 (5th Cir.), cert. denied, 528 U.S. 906 (1999).                 Such

judgment should be granted if “the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment

as a matter of law”.    FED. R. CIV. P. 56(c).       “We view the pleadings


                                       2
and summary judgment evidence in the light most favorable to the

nonmovant.”    Stewart, 174 F.3d at 533.

                                        A.

     “An appellant abandons all issues not raised and argued in its

initial brief on appeal.”        Cinel v. Connick, 15 F.3d 1338, 1345

(5th Cir.) (emphasis in original), cert. denied, 513 U.S. 868

(1994).   As     defendants    note,    Nectoux    does    not    challenge    the

disposition of his ADEA and ADA claims.           (Nectoux does not dispute

this in his reply brief.)      Accordingly, we will not consider those

claims.

                                        B.

     Nectoux does contest, however, the summary judgment granted on

his Title VII discrimination and retaliation claims.

                                        1.

     Regarding     the   discrimination        claim,     the    district   court

determined that Nectoux, who is white, had failed to establish a

prima facie case, because he had provided no evidence that he was

replaced by someone outside of his protected class.                    See, e.g.,

Byers v. Dallas Morning News, Inc., 209 F.3d 419, 426 (5th Cir.

2000).    At   issue     is   whether       Nectoux,    whose    job   title   was

“maintenance planner”, was replaced with another white employee,

Don Bohannon, as stated in the affidavits of Patrick Henry and

Steve Rowland.




                                        3
                                     a.

     Nectoux contends he was actually replaced by Bobby Coley, who

is black.     He bases this contention on the affidavit of Raymond

Hemrick,    whose   position   was   reliability   engineer.   Hemrick’s

affidavit makes only the conclusory statement that Coley occupied

the position formerly held by Nectoux.

     In contrast, the affidavits of Henry, who was custodian of the

employment records, and Rowland, who was plant manager, support

their conclusion that Coley did not replace Bohannon, testifying

that Bohannon was placed in the position of maintenance planner,

the position formerly occupied by Nectoux, while Coley was placed

in the position of maintenance supervisor.         Hemrick’s unsupported

conclusion does not create a genuine issue of material fact.         See

McCallum Highlands, Ltd. v. Washington Capital Dus, Inc., 66 F.3d
89, 92 (5th Cir. 1995) (“unsupported allegations or affidavits

setting forth ‘ultimate or conclusory facts and conclusions of law’

are insufficient to either support or defeat a motion for summary

judgment”).

                                     b.

     Alternatively, Nectoux contends he is not required to show he

was replaced by someone outside of his protected class because

Pennzoil had in place an affirmative action plan that constitutes

direct evidence of discrimination.         See, e.g., Wallace v. Texas

Tech Univ., 80 F.3d 1042, 1047-48 (5th Cir. 1996) (“Generally, a


                                      4
plaintiff proves a prima facie case through a four-element test

that allows an inference of discrimination. But a prima facie case

can also be proven by direct evidence of discriminatory motive.”

(internal citation omitted)).   The district court did not address

this direct evidence allegation.       This was because Nectoux appears

to have failed to raise this point in district court.         The only

mention of the affirmative action plan in Nectoux’s response to the

summary judgment motion is as follows:

               Plaintiff has not been provided with the
          defendant’s Affirmative Action Plan which was
          first requested as part of Interrogatory and
          Request For Production in February 1999.
          Plaintiff believes if that information were
          made available to him, it would greatly aid
          his efforts to provide probative evidence of
          problems Pennzoil had in achieving racial
          diversity at the refinery.      It will help
          support his contention that blacks were not
          employed in acceptable numbers. There was a
          need to increase the percentage of African-
          Americans in the work force. That provides a
          motive for the disparate treatment favoring
          African-Americans as plaintiff alleges.

In addition, this paragraph appears under the heading “DISCOVERY

PROBLEMS”.

     Assuming arguendo that this statement was sufficient to raise

this issue in the district court, Defendants correctly point out:

Nectoux did include the affirmative action plan in the trial

exhibit book submitted to the court in preparation for trial; but,

during the period between Nectoux’s receipt of the plan in October

2000 and the court’s summary judgment ruling in May 2001, Nectoux


                                   5
never supplemented his opposition to summary judgment by placing

this evidence before the court. Accordingly, this evidence was not

in the summary judgment record; and, consequently, Nectoux cannot

rely upon it on appeal.      See Muñoz v. Orr, 200 F.3d 291, 303 (5th

Cir.) (affidavit that was struck “was not before the district court

and we do not consider it now as part of plaintiffs’ summary

judgment evidence”), cert. denied, 531 U.S. 812 (2000).

                                    2.

     Regarding his Title VII retaliation claim, Nectoux asserts

that his termination was in retaliation for his alleged complaint

to management in January 1997 (he was terminated several months

later) that black employees, specifically a maintenance supervisor,

Curtis Evans, were treated more favorably than white employees.

The district court did not address this claim.

     Defendants contend:      Nectoux has not shown there was a causal

connection between any such complaints and his termination; such a

showing   is    necessary   to   establish     a    prima   facie     case     of

retaliation; and alternatively, even if Nectoux has established a

prima   facie   case   of   retaliation,     they   have    offered    a     non-

discriminatory reason for his termination, and he has not shown

that reason is pretextual.       See, e.g., Shackelford v. Deloitte &

Touche, LLP, 190 F.3d 398, 407-08 (5th Cir. 1999).




                                    6
                                 a.

     In order to show causal connection, Nectoux is not required to

show that “but for” his engaging in the protected activity he would

not have been terminated, or that such activity was the sole factor

motivating the termination. See Evans v. City of Houston, 246 F.3d
344, 354 (5th Cir. 2001).   Nevertheless, Nectoux must demonstrate

that there was a causal link.

     Nectoux does not show how his complaint to management and his

termination are causally connected.    Accordingly, he has failed to

establish a prima facie case of retaliation.

                                 b.

     Alternatively, even if Nectoux established a prima facie case,

he has not shown that the proffered reason for his termination is

pretextual.

                                III.

     For the foregoing reasons, the judgment is

                                                       AFFIRMED.




                                 7